SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): PRASK Growth and Domestic Capacity Reduction Remained as Highlight on January 2013 São Paulo, February 19, 2013 - A GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B+, Moody’s: B3), the largest low-cost and low-fare airline in Latin America, announces air traffic preliminary figures of January 2013. Operating Data December (*) % Chg (MoM) January (*) January (*) % Chg (YoY) Total System ASK (mm) 4,029.7 6.7% 4,299.4 4,994.5 -13.9% RPK (mm) 2,858.4 9.2% 3,122.5 3,578.7 -12.7% Load Factor 70.9% +1.7 p.p. 72.6% 71.7% +1.0 p.p. Domestic Market ASK (mm) 3,609.5 5.1% 3,793.4 4,617.6 -17.8% RPK (mm) 2,625.4 6.2% 2,789.1 3,297.9 -15.4% Load Factor 72.7% +0.8 p.p. 73.5% 71.4% +2.1 p.p. International Market ASK (mm) 420.2 20.4% 506.0 376.9 34.2% RPK (mm) 233.0 43.1% 333.4 280.8 18.8% Load Factor 55.4% +10.5 p.p. 65.9% 74.5% -8.6 p.p. (*) January 2013 – preliminary figures; January 2012 – adjusted management figures; December 2012 – National Civil Aviation Agency (ANAC) figures. Domestic Market In January, GOL still recorded a significant 17.8% reduction in the domestic market supply . This reduction was chiefly due to the discontinuation of Boeing 737-300 related to the shutting down of Webjet’s operating activities and the relocation of domestic capacity to international operations. Load factor in the domestic market came to 2.1 p.p. up over January 2012 , reaching 73.5% in the period. Due to the reduced supply mentioned above, demand in the period was 15.4% down year-on-year. International Market Load factor on the international market was 8.6 p.p. down year-on-year, due to the fact mentioned above associated with the aging period effect of new routes which started on December 15, 2012. 1 GOL Linhas Aéreas Inteligentes S.A Traffic Report Load Factor, Yield and Fuel Price In the period, the Company recorded 1.0 p.p. growth of total system’s load factor, reaching 72.6%. Net yield in January was 8% up year-on-year
